Citation Nr: 0712148	
Decision Date: 04/26/07    Archive Date: 05/08/07

DOCKET NO.  04-11 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for a psychiatric 
disability, claimed as a nervous condition. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Seales, Associate Counsel





INTRODUCTION

The veteran had active service from September 1956 to June 
1957. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  In that decision, the RO denied service 
connection for a low back disability and a nervous condition.  

The record reflects a July 2006 claim for service connection 
for a neck condition.  This claim has not yet been 
adjudicated.  Therefore, the Board refers this issue to the 
RO for appropriate action.  

The issue of service connection for a low back disability is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The veteran does not currently have a diagnosis of a chronic 
psychiatric disability. 


CONCLUSION OF LAW

A chronic psychiatric disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. § 3.303 (2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

Regarding VA's duty to inform the veteran of the evidence 
needed to substantiate his claim, the RO notified him of the 
information and evidence needed to establish entitlement to 
service-connection in correspondence dated June 2002 by 
informing him of the evidence he was required to submit, 
including any evidence in his possession, and the evidence 
that the RO would obtain on his behalf.  Because service-
connection has been denied, any question as to the 
appropriate disability rating or effective date is moot, and 
there can be no failure-to-notify prejudice to the veteran.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Regarding the duty to assist the veteran in obtaining 
evidence in support of his claim, the RO obtained his 
service, private, and VA medical records.  Moreover, the 
claims file contains the veteran's own statements in support 
of his claim, to include testimony provided at a January 2003 
personal hearing before the RO.  The Board has carefully 
reviewed such statements and concludes that he has not 
identified further evidence not already of record.  The Board 
has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claim.  

Further regarding the duty to assist, it is noted that the 
veteran was not afforded a VA examination in connection with 
his claim.   In this regard, the law holds that VA will 
provide a medical examination which includes a review of the 
evidence of record if VA determines it is necessary to decide 
the claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2006).  An examination is deemed 
"necessary" if the evidence of record (lay or medical) 
includes competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service; but does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.  
38 U.S.C.A. §5103A(d)(2).  

In the present case, the evidence of record does not indicate 
the veteran has a current disability.  As a consequence, an 
examination is not necessary here.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Discussion

The Board has reviewed all of the evidence in the veteran's 
claims folder, which includes, but is not limited to: 
service, private, and VA medical records, and the veteran's 
lay statements in support of his claim. Although the Board 
has an obligation to provide reasons and bases supporting 
this decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf. 
The Board will summarize the relevant evidence where 
appropriate, and the Board's analysis will focus specifically 
on what the evidence shows, or fails to show, on the claim. 
Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001). 

The veteran is claiming entitlement to service connection for 
a psychiatric disability.  In order to establish service 
connection, three elements must be satisfied.  There must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of the in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  38 C.F.R. 
§ 3.303 (2006); see also Hickson v. West, 12 Vet. App. 247, 
253 (1999).   The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value. Baldwin v. West, 13 Vet. App. 1, 8 (1999).  

Again, the first question for consideration in evaluating a 
direct service connection claim is whether the competent 
evidence demonstrates a current disability.  In the present 
case, current medical records do not reflect complaints of or 
treatment for a psychiatric disability.  September 2001 VA 
treatment records indicate the veteran sought treatment for 
chronic pain and phantom pain.  He reported no history of 
depression or psychosis.  No psychomotor agitation or 
retardation was noted.  The veteran's mood was euthymic and 
his affect appropriate.  His physician diagnosed chronic pain 
and prescribed medication.  More recent VA medical records 
dated in 2003 do not reflect complaints of or treatment for a 
psychiatric condition.  Indeed the January 2003 regional 
office hearing transcript indicates that the veteran has not 
sought treatment for depression after service.  Moreover, 
while depressive complaints are noted in the service medical 
records the veteran testified that he believes he is mentally 
fine and that the incident in service was "a period of 
depression."  

Based on the foregoing, an award of service connection is not 
justified here.  Indeed, in the absence of proof of a present 
disability there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

In reaching the above conclusion, the Board is cognizant of 
the fact that the veteran attempted to commit suicide in 
1957, as indicated in his discharge examination.  However, 
the absence of any complaints or treatment for a psychiatric 
disability since the veteran's separation from service in 
1957 compel the conclusion that no current disability exists, 
precluding an award of the benefit sought on appeal.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).


ORDER

Entitlement to service connection for a psychiatric 
disability is denied. 




REMAND

The veteran claims entitlement to service connection for a 
low back disability.  Service medical records reflect 
treatment for back strain in March 1957.  The veteran's 
treating physician prescribed physical therapy and aspirin.  
An April 1957 notation indicates the veteran did not follow 
physical therapy, although it is unclear whether the veteran 
attended physical therapy two sessions.  Aspirin-based pain 
medication was prescribed.  

The veteran was hospitalized for two weeks in January and 
February 1986 for treatment of acute lumbosacral strain, 
possible herniated nucleus pulposus, and degenerative disc 
disease at L-5 and S1.  In February 1998 the veteran 
underwent surgery to treat herniated lumbar discs at L4-5 and 
L5-S1 on the left with large extruded free disc fragments and 
spinal stenosis at L4-5 and L5-S1.  December 2002 VA 
treatment records reflect a diagnosis of degenerative disc 
disease of the lumbar spine.  October 2003 medical records 
indicate the veteran continues to seek treatment for low back 
pain.  

Based on the above, VA has the duty to assist the veteran in 
the development of this claim by providing him with an 
opinion to determine whether a medical nexus exists between 
his current diagnosis of degenerative disc disease of the 
lumbar spine and his treatment for back strain during 
service.

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim, the issue of 
service connection for a low back condition is REMANDED for 
the following development: 

1.  Schedule the veteran for a VA 
orthopedic examination to determine the 
nature, severity and etiology of any back 
disabilities.  All diagnoses are to be 
noted.  The examination report should 
include complete range of motion 
findings, and the examiner should comment 
as to whether there is any additional 
limitation of function due to factors 
such as pain, weakness, fatigability or 
incoordination.  Following the objective 
examination, the examiner is requested to 
offer an opinion as to whether it is as 
least as likely as not (that is, 
probability of 50 percent or better) that 
any currently diagnosed low back 
condition is related to the back strain 
noted in service.  If a causal 
relationship is found as to some, but not 
all, current diagnoses, then this should 
be specified.  The claims folder should 
be made available to the examiner for 
review in conjunction with the 
examination, and the examiner should 
acknowledge such review in the 
examination report.  Any opinions should 
be accompanied by a clear rationale 
consistent with the evidence of record.

2.  Upon completion of the above, 
readjudicate the issue on appeal and 
consider all evidence received since 
issuance of the most recent Statement of 
the Case.  If any benefit sought on 
appeal remains denied, the appellant and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, as appropriate.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


